Title: To Thomas Jefferson from Francis Taylor, 8 February 1781
From: Taylor, Francis
To: Jefferson, Thomas



Sir
Barracks Feby. 8. 1781.

The greater part of the Soldiers of the Regiment of Guards, claim discharges, saying they were enlisted only to serve at this place, and as they have been removed that their engagement is complied with. They have been very troublesome, but hope they will be more satisfied hereafter, especially if they can get cloathed. I think 400 yards of Cloth would (with some they have received) make each Soldiers Suit, and I hope Mr. Martin may get that quantity, with Hats and Stockings.
The Subaltern Officers complain of the injustice of their not being promoted. The Number of Officers when we came here was 9 Captains 7 Lieutenants and 6 Ensigns. At present 4 Captains, 3 Lieutenants and 3 Ensigns, and about two thirds the number of Soldiers. Our being ordered to march prevented my sending down the damaged Arms, and since our return thought I had better wait your further orders, as I hear some of the Armourers went off with the Enemy. There is here several pieces of a kind of Flannel which came with the cloth, intended for Linings for Soldiers Coats, and some damaged Stockings, which are not fit to be issued to the men. I have desired Mr. Martin to mention them to you and ask what had best be done with them.
The Officers were very badly provided with blankets when they came here, and most of them drew one or two, and by accidents they have lost some and worn others. They wish a price to be fixed on them, as it is not in their power to replace them and that they will pay for them.
I am apprehensive of wanting provision soon, having very little Beef and no flour or meal in Store, and I believe none engaged by the Commissary.
I flatter myself with hopes that Mr. Martin will not be disappointed in getting money for us, the whole Regiment being greatly in debt and in want.
I am Sir Your obedient Servt,

Fras. Taylor

